Exhibit Olympus Pacific Minerals Inc. Interim Management Discussion and Analysis (“MD&A”) For the six months ended September 30, 2009, dated as at November 13, 2009. The following Interim Management Discussion and Analysis, which has been prepared for the nine months ended September 30, 2009, of the financial results of Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) operations for the nine month period ended September 30, 2009 should be read in conjunction with the unaudited interim consolidated financial statements and related notes that follow, prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).This discussion covers the nine month period ended September 30, 2009 and the subsequent period to November 13, 2009. This MD&A should be read in conjunction with the annual MD&A and annual audited consolidated financial statements and the notes for the three years ended December 31, 2008 and the related MD&A included in the Company’s annual report.Any reference to the financial statement notes within this MD&A is incorporated by reference number. Other pertinent information on the Company is available on SEDAR at www.sedar.com and at www.edgar.com as well as on the Company’s web site at www.olympuspacific.com. Olympus is listed on the Toronto Stock Exchange under the symbol OYM and onthe over-the-counter bulletin board in the United States under the symbol OLYMF. For the purpose of preparing our MD&A, the Company considers the materiality of information. Information is considered material if: (i) such information results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares; (ii) there is a substantial likelihood that a reasonable investor would consider it important in making an investment decision; or (iii) if it would significantly alter the total mix of information available to investors. We evaluate materiality with reference to all relevant circumstances.All dollar amounts are stated in United States dollars unless otherwise indicated. OLYMPUS PACIFIC MINERALS INC. 1/30 OLYMPUS PACIFIC MINERALS INC.1 Olympus Background Olympus Pacific Minerals Inc. is an international company involved in mineral exploration, development and mining of properties in Southeast Asia with a focus in Vietnam.The Company, a first mover in Vietnam, is building its base with the aim of being a leading gold producer and explorer in Southeast Asia and has commissioned the first two foreign owned gold mines to be operated in Vietnam since the 1940s.The management team is strongly committed to Olympus’ vision of making major discoveries in the region and increasing shareholder value.The Company focuses its activities on two multi-project properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property. 1 The Directors of Olympus Pacific Minerals Inc. are Messrs. David Seton (chairman), John Seton, Jon Morda, and Douglas Willock. The CEO is Mr. David Seton. The CFO is Mr. Peter Tiedemann. OLYMPUS PACIFIC MINERALS INC. 2/30 The material business operations of the Company are presently carried out in large part through wholly or jointly owned private subsidiary companies as set out in the chart below. Bong Mieu (80 percent interest) Bong Mieu hosts our producing gold mine, the Bong Mieu Central Gold Mine (VN220) that contains proven and probable reserves and has been in commercial production since the fourth quarter of 2006.Bong Mieu also hosts the Bong Mieu Underground Deposit (VN230), in commercial production since the second quarter of 2009, Bong Mieu East (VN240), as well as a number of new surface showings. Phuoc Son (85 percent interest) Phuoc Son hosts our high-grade gold deposit DakSa and is actively being explored for new primary gold occurrences in addition to thirty existing occurrences.Dak Sa Underground project (VN320) was placed in commercial production effective from October 1, 2009.Plant up-grades at Bong Mieu, which temporarily processes the Phuoc Son ore, were completed in the second quarter of 2009. Capcapo Olympus has an option to earn up to a 60 percent interest in this Philippines mining tenement upon completing a specified level of expenditures on the property.The Company has been unable to settle formal joint venture operating agreements with its OLYMPUS PACIFIC MINERALS INC. 3/30 partner which is inhibiting its ability to earn its interest in the property. Olympus 2009 in Summary · Progressively increased production in 2009. For example in October the Company was producing at a level in excess of 30,000 ounces per annum. · The Company has placed its Nui Kem Bong Mieu Central (VN230) into production in the second quarter of 2009, after the Bong Mieu plant upgrade was complete. · The Company has placed its Phuoc Son Dak Sa project (VN320) in production in the third quarter and has been producing for three years at Bong Mieu.It has now successfully made the transition from explorer to producer. · In the second quarter of 2009, the Company had a positive cashflow, this was not so during the third quarter due to not being able to truck ore from Phuoc Son.However, this has now been resumed after permission for continued Treatment of the ore from the Phuoc Son mine at the Bong Mieu Gold plant until December 2010 was granted in mid September. · The Company has significantly de-risked most of the operations through its Bong Mieu plant upgrade which was completed in the second quarter of this year. · The Company raised $3m in equity which, together with its self generated cashflow, is to be used to develop its mining and plant improvement projects. · The Company has established a 64% upgrade of Gold Resources at Bong Mieu East, increasing its total Resources in Vietnam to 1.61 million ounces of gold. · A preliminary financial assessment of Bong Mieu East is being reviewed. · A recalculation of the Phuoc Son resource following recent step-out drilling programs has commenced. · The mining license at Phuoc Son to July 2011 has been granted. · In the fourth quarter Olympus issued a press release stating an Amalgamation Proposal between Olympus and Zedex has been initiated for completion by the end of January 2010. OLYMPUS PACIFIC MINERALS INC. 4/30 Plant Output Results Process Plant Results from the Bong Mieu Plant (including Phuoc Son ore): Q1 2009 Q2 2009 Q3 2009 YTD Tonnes of ore milled* 37,576 32,288 37,231 107,095 Head Grade (g/t Au)* 4.07 10.64 5.50 6.35 Mill Recoveries * 55 % 69 % 62 % 66 % Gold Production (ounces)* 2,692 7,588 4,053 14,333 Total Gold Sales (ounces)* 2,947 6,994 4,201 14,142 Total Gold Sales ** $ 2,666,637 $ 6,396,532 $ 4,042,701 $ 13,105,870 Total Cost of Sales*** $ 2,304,961 $ 3,449,697 $ 2,435,768 $ 8,190,426 Amortization* $ 703,753 $ 804,819 $ 622,704 $ 2,131,276 Royalties (Zedex & Govt)* $ 111,999 $ 386,462 $ 200,735 $ 699,195 *The Bong Mieu Production Plant processes ore from Bong Mieu Central, Bong Mieu Underground, Tailings and Phuoc Son Projects. **Total Gold Sales includes $7,216,077 YTD os gold sales from the Phuoc Son ore and $712,043 Q1 gold sales from Nui Kem ore which as it was not in commercial production has been offset against deferred exploration and development expenditure. ***Total cost of sales includes $4,457,714 YTD of gold cost of sales and royalty expenses associated with the Phuoc Son ore and $807,680 expenses associated with Nui Kem sales which as they were not in commercial production have been recognized as deferred exploration and development expenditure. Production at the Bong Mieu plant was significantly affected by events surrounding the renewal of the Phuoc Son Mining Licence and attendant issues. The delay in issue of the trucking permit, for the second time this year, resulted in no Phuoc Son ore delivery for most of the quarter. This reduced the gold output and total recovery of the plant. The issue was successfully resolved by mid September with the receipt of the renewed Phuoc Son Mining License including permission to truck Phuoc Son ore for processing at the Bong Mieu plant until the end of December 2010.Plant operations have now returned to their expected levels. Hogan(VN220) feed to the plant increased by 240% to 23,881 tonnes due to the cessation of ore trucking from Phuoc Son to Bong Mieu from the beginning of the quarter until September 14, Mill
